DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

This application is in condition for allowance except for the presence of claims 9-14 directed to inventions non-elected without traverse.  Accordingly, claims 9-14 have been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not disclose a stent graft comprising an elongate body with proximal and distal ends and a frame having a portion covered by a compression sleeve, a first cuff attached to the body and configured to extend into a lumen of an aortic arch branch and having a compression sleeve disposed thereon, the frame including a backstop sized to extend into the lumen of the first cuff, a surgical graft partially attached to the stent graft at the proximal end and including a sewing cuff attached thereto.


Allowable Subject Matter

Claims 1-8 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774